NO. COA13-1470

                      NORTH CAROLINA COURT OF APPEALS

                            Filed: 2 September 2014


STATE OF NORTH CAROLINA

    v.                                     Guilford County
                                           No. 09CRS094505
PATRICE ANTOINETTE BERNARD,                     10CRS082813, 16, 19-46
     Defendant.



    Appeal by defendant from consolidated order entered 4 April

2013, order denying motion to suppress entered 27 June 2013, and

judgments   entered    12    July   2013   by   Judge   David    L.   Hall   in

Superior Court, Guilford County.           Heard in the Court of Appeals

24 April 2014.


    Attorney General Roy A. Cooper, III, by Assistant Attorney
    General Joseph L. Hyde, for the State.

    Hicks McDonald Noecker LLP, by Raymond D. Large III, for
    defendant-appellant.


    STROUD, Judge.


    Defendant    appeals        her   convictions       for     accessing    a

government computer without authority, accessing computers, and

identity theft, arguing that her motions to suppress evidence

seized by the North Carolina Agricultural and Technical State
                                            -2-
University police from a search of her home should have been

allowed.       For the following reasons, we find no error.

                                    I.     Background

       This case has an odd and somewhat disturbing background.

It     began    with    a   civil        case   and      ended     up   as   a   criminal

prosecution of defendant, who was the plaintiff in the civil

case.        In this criminal case,               as a practical matter, North

Carolina       Agricultural     and       Technical        State   University     (“A&T”)

used     a     criminal     search       warrant      to     obtain     discovery      from

defendant for possible use in its defense of the civil case she

had filed against A&T.               Until 11 July 2008, defendant was an

employee of A&T, but her employment was terminated.                          On 28 July

2009, in the civil action, the trial court entered an order

addressing       defendant’s        “Petition      for      Judicial    Review    of   the

Decision” before an administrative law judge which determined

that A&T had failed to inform her of her right to contest her

termination.       The      order     found       that      “Petitioner      [defendant]

received a letter from Respondent [A&T] dated June 11, 2008

advising that her employment would be terminated July 11, 2008”

and concluded that

               [t]he    letter to Petitioner [defendant] dated
               June    11, 2008 fails to inform her of her
               right    to contest her termination based on
               RIF;     the   procedure  for   contesting  her
                                 -3-
         termination, or the time limit for filing
         her    objection   to    the   termination.
         Accordingly, the notice was insufficient to
         start   the  time  limit   for  filing  her
         petition[.]

Accordingly, the trial court reversed the final decision of the

administrative   law   judge,   which   had   dismissed   defendant’s

contested case, and remanded the case for further proceedings.

    About a month and a half after the civil case was remanded,

on or about 8 September 2009, “Detective M. Tillery, of North

Carolina Agricultural and Technical State University Department

of Police & Public Safety” applied for a search warrant for Road

Runner Hold Company LLC (“Road Runner”) based upon the following

facts:

         On September 3, 2009 I, Detective M.
         Tillery, responded to 1020 Wendover Avenue,
         Greensboro, NC, which is property of NC A&T
         State University.     The complainant, Mrs.
         Linda McAbee, Vice Chancellor of Human
         Resources at NC A&T SU, stated that someone
         accessed her NC A&T SU email account without
         her permission. The complainant stated that
         the unknown and unauthorized user(s) created
         an   email   which    intended   to  deceive
         Administrators of the university.

         The complaint stated that the information
         contained in the email addressed an issue
         which    NC    A&T    State    University    and
         [defendant]     Mrs.    Patrice    A.    Bernard
         (Petitioner)     is/was    in   litigation    in
         Guilford    County,   North   Carolina.      The
         complainant      also    stated     that     the
         unauthorized email was sent on August 30,
                     -4-
2009 at 18:49EST.

This   affiant   discovered   through    court
documents   that  the   petitioner   filed   a
grievance in April 2008 in response to a
termination letter dated April 22, 2008.
According to court documents, the petitioner
[defendant] received a Reduction In Force
(RIF) letter indicating that her position
would be eliminated for funding reasons.
The petitioner filed an appeal.    University
Administrators have been communicating with
Mrs. McAbee to resolve this issue through
legal means.     Mrs.    McAbee stated that
someone accessed her email, constructed a
bogus   communication,    and   emailed    the
document to University Administrators in an
effort to rehire or compensate the former
employee, [defendant] Mrs. Patrice Bernard.

Mrs.   Lisa   Lewis-Warren,   Department   of
Information Technology with NC A&T SU stated
that   her  department   conducted   forensic
analysis on Mrs. McAbee’s desktop computer
and the campus Network System.    Mrs. Warren
stated that her department discovered that
the unauthorized communication was not sent
from Mrs. McAbee’s desktop computer.     Mrs.
Warren stated that the NC A&T SU IT
Department   analysis   indicated   that   an
unauthorized person accessed Mrs. McAbee’s
university email account and other current
employees email accounts of NC A&T SU,
several times for several minutes from IP
Address 65.190.107.64, between August 28,
2009 through September 2, 2009.

This affiant knows that many individuals and
businesses   obtain  their   access   to   the
Internet   through    businesses   known    as
Internet Service Providers (“ISPs”).      ISPs
provide their customers with access to the
Internet    using    telephone    or     other
telecommunications lines; provide Internet
                     -5-
email   accounts   that   allow   users   to
communicate with other Internet users by
sending and receiving electronic messages
through the ISPs’ servers; remotely store
electronic files on their customers’ behalf;
and may provide other services unique to
each particular ISP.

Through   this   affiant[’s]   training  and
experience, when an ISP or other providers
uses dynamic IP addresses, the ISP randomly
assigns one of the available IP addresses in
the range of IP addresses controlled by the
ISP each time a user dials into the ISP to
connect to the Internet.      The customer’s
computer retains that IP address for the
duration of that session, and the IP address
cannot be assigned to another user during
that period.

. . . .

Through   this  affiant[’s] training   and
experience, a static IP address is an IP
address that is assigned permanently to a
given user or computer on a network.     A
customer of an ISP that assigns static IP
addresses will have the same IP address
every time.

Through   this    affiant[’s]    training   and
experience, ISPs maintain records pertaining
to the individuals or companies that have
[a] subscriber account with it.           Those
records   could    include    identifying   and
billing     information      account     access
information in the form of log files, email
transaction         information,        posting
information,         account        application
information, and other information both in
computer data format and in written record
format.      ISPs   reserve   and/or   maintain
computer   disk    storage   space   on   their
computer system for the use of the Internet
                                     -6-
             service subscriber for both temporary and
             long-term     storage      of     electronic
             communications with other parties and other
             types of electronic data and files.   E-mail
             that has not been open is stored temporarily
             by an ISP incident to the transmission of
             the   e-mail  to  the   intended  recipient,
             usually within an area known as the home
             directory.

             Through my training and experience this
             affiant knows that when an individual uses a
             computer to obtain unauthorized access to a
             victim computer over the internet, the
             individual’s computer will generally serve
             both as an instrumentality for committing
             the crime, and also as a storage device for
             evidence of the crime.   The computer is an
             instrumentality of the crime because it is
             used as a means of committing the criminal
             offense.

Based   on   these   facts     Detective    Tillery   requested    a   search

warrant to seize anything within the possession of Road Runner

regarding IP Address 65.190.107.64 between the dates of August

28,   2009   and   September   2,   2009.    The   magistrate     issued   the

search warrant. On or about 15 September 2009, Detective Tillery

applied for an amended search warrant based on the same facts

and requesting the same information to be seized; again, the

magistrate issued the search warrant.           On or about 15 September

2009, Time Warner Cable’s Subpoena Compliance Team, wrote to

Detective Tillery and informed him that the IP Address at issue

was assigned to defendant Patrice Bernard.
                                                -7-
      On    or      about    16    September          2009,    Detective       Tillery       again

applied for a search warrant but this time for defendant’s home,

vehicle, and her person.                  Detective Tillery’s factual basis for

the   search        warrant       was    the    same     as    the     Road    Runner     search

warrants except he added that “[t]he ISP, Road Runner Hold Co

LLC   RRMA,      identified         IP       Address    65.190.107.64          connection       as

being assigned to [defendant] Patrice Bernard located at 2722

Chadbury       Drive        Greensboro,         North       Carolina.          This     is     the

petitioner       who    is/was          in     litigation       against        NC   A&T      State

University in Guilford County, North Carolina.”                                The magistrate

issued     the      search    warrant.           On    or     about    23   September        2009,

Detective Tillery again applied for a search warrant based on

the   same     facts    as     in       the    other    search        warrants,       this    time

specifically requesting to search a computer seized during the

search of defendant’s home.                     The magistrate issued the search

warrant.         All    of     the       search       warrants        except    for    the     one

regarding        defendant’s            computer       were     returned       by     Detective

Tillery.

      On or about 30 September 2009, the magistrate issued a

warrant       for    defendant’s             arrest    for     accessing        a     government

computer; this warrant was returned by Detective Tillery.                                    On or

about    12    July    2010,       the       magistrate       issued     two    other     arrest
                                         -8-
warrants    for     felony    accessing    computers            and   identity   theft;

these warrants were returned by A&T officers.                         On 20 September

2010, defendant was indicted for accessing a government computer

without authorization, felony accessing computers, and identity

theft.

      On 22 February 2013, defendant filed a motion to suppress

“evidence     obtained       as   a    result    of       any     supposed     forensic

examination”      of   her   computer     because         the    information     on   her

seized   computer      was   manipulated.       On    4    March      2013,   defendant

filed a supplement to her motion requesting suppression and/or

exclusion of everything seized in the search of her home due to

“the State’s tainted chain of custody[,]” particularly evidence

regarding     the    civil    action    against       A&T,      and    requesting     the

charges against her be dismissed.               On 27 March 2012, defendant

filed another motion again requesting exclusion and suppression

of the evidence seized from her home and for dismissal of her

criminal case.

      On 4 April 2013, the trial court entered a consolidated

order regarding all three of defendant’s aforementioned motions.

The   trial    court     found    the    following         facts      which    are    not

challenged:

                 1.   That   on  September   3rd,   2009
            Detective M. Tillery responded to the Office
                    -9-
of the Vice Chancellor of Human Resources at
North Carolina A & T State University
regarding a report from Vice Chancellor
Linda Mcabee who reported that someone had
accessed her email and sent unauthorized e-
mail   transmissions   from    state   owned
computers;

     2.   That Vice Chancellor Linda Mcabee
advised Detective Tillery that the defendant
was involved in pending civil litigation
with North Carolina A & T State University;

     3.   That   Detective   Tillery   then
independently examined court documents and
learned of the nature and ongoing status of
the litigation;

     4.   That also on or about September 3rd
Lisa Lewis Warren, of the Department of
Information Technology at North Carolina A &
T State University, performed a forensic
analysis of Vice Chancellor Linda Mcabee’s
computer and other computers on the campus
network system;

     5.   That Lisa Lewis Warren discovered
e-mails not sent from the campus network
system computers but that had originated
from IP address 65.190.107.64;

     6.   That   on   September 8th,   2009
Detective Tillery obtained a search warrant
for the records of Road Runner Holding
Company, LLC and did send that search
warrant to Road Runner;

     7.   That   on   September 15th, 2009
Detective Tillery obtained another search
warrant for Road Runner and served that
search warrant on Road Runner.

     8.  That Detective Tillery made a
return on the second search warrant dated
                     -10-
September 16th, 2009;

     9.   That     Road    Runner    provided
Detective Tillery with information that the
subject   IP   address,  65.190.107.64,   was
assigned to the defendant;

     10. That based upon representations
made by Vice Chancellor Linda Mcabee and the
subscriber information provided by Road
Runner, Detective Tillery applied for and
received a search warrant for the search of
the   defendant’s   home  located   at  2722
Chadbury    Drive   in   Greensboro,   North
Carolina, on September 16th, 2009;

     11. That Detective Tillery executed a
search warrant on the defendant’s home on
September 16th, 2009;

     12. That      Detective     Tillery    was
assisted during the execution of the search
warrant   upon   the   defendant’s   home   by,
without    limitations,    Detective    J.   S.
Flinchum     of    the    Greensboro     Police
Department, as well as Officer Kimberly
Willis of the North Carolina A & T State
University Campus Police;

     13. That a number of computers and
computer-related hardware were located and
seized from defendant’s home, as reflected
on Detective Tillery’s Inventory of Seized
Property dated September 16, 2009;

     14. That    Detective   Tillery    also
located   a  number   of   paper   documents
pertaining to the lawsuit between North
Carolina A & T State University and the
defendant;

     15. That     these    paper    documents
included    correspondence     between    her
attorney,  David    W.  McDonald,    and  the
                    -11-
defendant, relating to her litigation with
North Carolina A & T State University;

     16. That although Detective Tillery
was aware of the pending lawsuit, he
nonetheless reviewed these paper documents
in an effort to locate evidence pertaining
to his criminal investigation;

     17. That after reviewing these paper
documents,   recognizing  they   pertain to
pending civil litigation, Detective Tillery
nonetheless seized these documents;

      18. That at all times relevant to
Detective Tillery reviewing and seizing
these    documents, Detective  Tillery was
acting within the scope and course of his
employment with North Carolina A & T State
University;

     19. That Detective Tillery processed
all seized property, including all computers
and the above described paper documents, at
North Carolina A & T State University Campus
Police Headquarters;

     20. That after processing all property
seized from the defendant’s home Detective
Tillery stored all seized property in the
North Carolina A & T State University Campus
Police Evidence Management System;

     21. That Detective Tillery checked out
the   computer  hardware  seized   from   the
defendant’s home from North Carolina A & T
State University Campus Police Evidence
Management System and delivered same to
Detective   Flinchum  for   purposes   of   a
computer forensic examination on September
23rd, 2009;

      22. That Detective Flinchum performed
his   forensic examination and returned the
                                  -12-
           computer hardware to Detective Tillery, who
           again entered the computer hardware into the
           North Carolina A & T State University Campus
           Police Evidence Management System;

                23. That Detective Flinchum found no
           evidence that the computer hardware seized
           from defendant’s home had been accessed,
           powered-on or manipulated in any way from
           the time the hardware was seized until
           Detective   Flinchum   began   his   forensic
           examination on September 23rd, 2009[.]

The trial court denied defendant’s motions to suppress with the

exception of exclusion of “any and all correspondence of any

kind,   whether   electronic     or     in     paper    form,   between   the

defendant” and her attorney in the civil case.

    On or about 30 May 2013, defendant filed another motion to

suppress   evidence   alleging    A&T        campus    police   were   “acting

outside the scope of their jurisdiction as prescribed by law”

when they searched defendant’s private residence.                 On 27 June

2013, the trial court denied defendant’s last motion to suppress

finding:

                1.   That   on   September   16,  2009,
           representatives of North Carolina A & T
           State University Campus Police obtained a
           search warrant for the search of the
           defendant’s   premises,   located   at  2722
           Chadbury Drive, located in Greensboro, North
           Carolina;

                2.   That representatives of the North
           Carolina A & T State University Campus
           Police, along with a representative from the
                    -13-
Greensboro Police Department, executed the
above-referenced search warrant on September
16, 2009;

     3.   That   pursuant   to   the   above-
referenced search, representatives of the
North Carolina A & T State University Campus
Police and a detective with the Greensboro
Police Department seized various computers
and computer-related devices from the home
of the defendant, Ms. Patrice Bernard;

     4.   That Ms. Bernard’s property was
not located on real property owned by North
Carolina A & T State University;

     5.   That the property which was the
subject of the September 16, 2009, search
was occupied by defendant Patrice Bernard,
and located approximately six miles from the
real property owned by North Carolina A & T
State University;

     6.    That in providing probable cause
for   issuance    of  the   search   warrant,
Detective Tillery with the North Carolina A
&   T   State    University   Campus   Police
articulated probable cause for a violation
of North Carolina General Statute Section
14-454(b), which is commonly referred to as
“Accessing       a      Computer      Without
Authorization”;

     7.   That the physical acts necessary
to commit the crime of Accessing a Computer
Without Authorization in this instance would
necessarily be committed not only at the
site where the computer(s) was/were located,
but also would be committed on the real
property where the affected computer server
was located;

     8.   That in this instance, the alleged
computer server at issue was located on real
                                              -14-
              property owned by North Carolina A & T State
              University.

The trial court denied defendant’s final motion to suppress.

       The jury found defendant guilty of accessing a government

computer      without       authority        (for    the     purpose       of    executing      a

scheme       or    artifice        to   defraud),          accessing       computers,         and

identity theft.            The trial court suspended defendant’s sentences

on all of the convictions.                    Defendant appeals both the orders

denying      her        multiple    motions     to        suppress       evidence      and    her

judgments.

                                        II.    Waiver

       The    State       contends      defendant         has    waived     her     issues     on

appeal       due    to     her     failure     to     provide      this        Court   with     a

transcript so that we could review whether defendant preserved

her arguments before the trial court.                       The State is correct that

“[i]n order to preserve an issue for appellate review, a party

must   have        presented       to   the    trial       court     a    timely       request,

objection,         or    motion,     stating        the    specific       grounds      for    the

ruling    the      party     desired     the    court       to   make     if    the    specific

grounds were not apparent from the context.”                             N.C. App. P. Rule

10(a).       But here, for reasons not entirely clear to this Court,

on 30 August 2013, the trial court entered an order requiring

the State to provide transcripts to defendant’s attorney and
                                         -15-
ordering “AOC to pay for the transcripts.”                     The State did not

appeal this order and thus had the responsibility, based upon

the trial court's order, to pay for and provide the transcripts.

Neither      in    the   brief   nor    at    oral      argument    has    the   State

explained why it failed to comply with the trial court's order.

In   this    unusual     situation,     the     lack    of   complete     transcripts

before this Court is the responsibility of the State and we

cannot      penalize     defendant     for    a    failure    to    show    that   her

arguments were preserved in the transcript. We therefore will

not consider any arguments regarding waiver made by the State

since the accuracy of this argument cannot be confirmed without

transcripts, which the State, in violation of a trial court

order, failed to provide.              In the interest of justice, we must

assume      that   defendant     presented        her   arguments    to    the   trial

court, and we will consider defendant’s arguments.                         See N.C.R.

App. P. 2.

                           III. Motions to Suppress

      Defendant contends that the trial court erred in denying

her motions to suppress because the search warrant was not based

on sufficient probable cause; A&T campus police were without

jurisdiction to execute the search warrant on private property

and not on the A&T campus; and her Fourth Amendment rights were
                                -16-
violated.

                 It   is   well   established   that  the
            standard of review in evaluating a trial
            court’s ruling on a motion to suppress is
            that the trial court’s findings of fact are
            conclusive   on   appeal   if   supported  by
            competent evidence, even if the evidence is
            conflicting. In addition, findings of fact
            to which defendant failed to assign error
            are binding on appeal. Once this Court
            concludes that the trial court’s findings of
            fact are supported by the evidence, then
            this Court’s next task is to determine
            whether the trial court’s conclusions of law
            are supported by the findings.      The trial
            court’s conclusions of law are reviewed de
            novo and must be legally correct.

State v. Johnson, ___ N.C. App. ___, ___, 737 S.E.2d 442, 445

(2013) (citation omitted).

A.   Probable Cause

     Defendant contends her motions to suppress should have been

allowed because the search warrant issued for her home, person,

and vehicle lacked probable cause on four grounds:          (1)   the

jurisdiction of A&T campus police, (2) hearsay, (3), bias, and

(4) over-breadth of the items to be seized.

                A search warrant may be issued
                only upon a finding of probable
                cause for the search. This means a
                reasonable ground to believe that
                the proposed search will reveal
                the presence upon the premises to
                be searched of the object sought
                and that such object will aid in
                the apprehension or conviction of
                                    -17-
                 the offender.
                 In State v. Arrington, 311 N.C. 633,
            319 S.E.2d 254   (1984),    North   Carolina
            adopted the totality of the circumstances
            test   for    examining     whether   information
            properly before the magistrate provides a
            sufficient basis for finding probable cause
            and issuing a search warrant. The standard,
            established by the United States Supreme
            Court in Illinois v. Gates, 462 U.S. 213, 76
L. Ed. 2d 527, reh'g denied, 463 U.S. 1237,
            77 L. Ed. 2d 1453 (1983), is as follows:
                 The task of the issuing magistrate
                 is simply to make a practical,
                 common-sense       decision    whether,
                 given all the circumstances set
                 forth in the affidavit before him,
                 including the veracity and basis
                 of knowledge of persons supplying
                 hearsay information, there is a
                 fair probability that contraband
                 or evidence of a crime will be
                 found in a particular place. And
                 the duty of a reviewing court is
                 simply     to     ensure    that    the
                 magistrate had a substantial basis
                 for concluding that probable cause
                 existed.
            When reviewing a magistrate’s determination
            of probable cause, this Court must pay great
            deference    and    sustain    the   magistrate’s
            determination if there existed a substantial
            basis for the magistrate to conclude that
            articles searched for were probably present.

State v. Hunt, 150 N.C. App. 101, 104-05, 562 S.E.2d 597, 600

(2002)   (citations,    quotation    marks,   ellipses,   and   brackets

omitted).

    We will address the issue of jurisdiction of the campus

police more fully below in the section regarding jurisdiction.
                                           -18-
Addressing defendant's other objections to the search warrant in

turn, we first note that defendant’s hearsay argument is without

merit.      “[P]robable cause may be founded upon hearsay[.]”                        State

v. Severn, 130 N.C. App. 319, 322, 502 S.E.2d 882, 884 (1998)

(citations     and        quotation     marks       omitted).        Defendant's      next

objection is that Detective Tillery was biased against her.                             We

are not aware of any case law nor has defendant directed us

toward any indicating that the investigating officer’s negative

view or bias against a defendant may invalidate the application

for   the     search       warrant.        Regardless        of    the     investigating

officer’s attitude, the question remains whether the facts as

presented      to        the    magistrate      establish         “there    is   a   fair

probability that contraband or evidence of a crime will be found

in a particular place[;]” Hunt, 150 N.C. App. at 105, 562 S.E.2d

at 600.      There was information to support the issuance of the

search warrant, including a letter from Time Warner Cable to

Detective Tillery which identified defendant’s IP address as the

source of the fraudulent emails.

      Lastly,       as    to    the   items    to    be   seized,    the    trial    court

ultimately agreed with defendant that any information regarding

her   civil     case           was    beyond    the       scope    of      the   criminal

investigation and suppressed “any and all correspondence of any
                                         -19-
kind, whether electronic or in paper form, between the defendant

and” her attorney; thus, defendant actually received the very

relief she was seeking regarding any issues of over-breadth in

the search.        Accordingly, we view defendant’s argument “that the

items sought to be seized would include items necessary to the

ongoing employment litigation” to be irrelevant, in light of the

fact that this evidence was suppressed.                    These arguments are

overruled.

B.    Jurisdiction of Campus Police

      The    more    difficult     question     is   the   jurisdiction      of    the

campus police to carry out a search of a private residence which

was not on the campus of A&T.             Defendant argues that her motions

to suppress should have been allowed because the A&T campus

police acted beyond their statutory authority by executing a

search warrant at her home.              “A search warrant may be executed

by   any    law-enforcement      officer    acting    within      his    territorial

jurisdiction,       whose   investigative        authority        encompasses      the

crime or crimes involved.”               N.C. Gen. Stat. § 15A-247 (2009).

“The territorial jurisdiction of a campus police officer shall

include      all    property     owned    or    leased     to     the    institution

employing the       campus police        officer and that portion of any

public      road    or   highway    passing      through        such    property    or
                                         -20-
immediately adjoining it, wherever located.”                      N.C. Gen. Stat. §

116-40.5(a)         (2009).      Furthermore,           North     Carolina     General

Statutes §§ 74E-6, 74G-6, and 160A-288 provide campus police

with    the     ability   to    cooperate        with    other     law     enforcement

agencies      and     enter    into     joint    agreements        and    mutual    aid

agreements that extend the campus police agencies jurisdiction.

See N.C. Gen. Stat. §§ 74E-6(d); 74G-6(c); 160A-288 (2009).                          In

1998, A&T and the City of Greensboro entered into an “AGREEMENT

FOR    POLICE    COOPERATION      AND    MUTUAL     AID”        (“Agreement”)      which

provided that:

              The Campus Law Enforcement Agency will have
              primary   authority  for   investigation  as
              described in Paragraph 2.2, although such
              investigation may require that officers of
              the Campus Law Enforcement Agency make
              inquiries and arrests beyond the perimeter
              of Campus in the following cases:
                   An offense committed on Campus for
                   which [the] alleged perpetrator or
                   suspect is no longer present on campus,
                   whether or not officers are in active
                   and immediate pursuit[.]

       Thus, the A&T campus police had authority to investigate

“[a]n offense committed on Campus" even if the suspect “is no

longer present on” the campus.                  Thus, the question is whether

defendant’s offense was "committed on Campus[.]”                         Defendant was

charged with accessing computers under North Carolina General

Statute § 14-454(b) and accessing a government computer without
                                         -21-
authority under North Carolina General Statute § 14-454.1(b);

both of these crimes are in Article 60 of the North Carolina

General Statutes.        See N.C. Gen. Stat. §§ 14-454; -454.1 (2009).

North Carolina General Statute § 14-453.2 provides, “Any offense

under    this    Article     [60]    committed     by    the    use   of   electronic

communication may be deemed to have been committed where the

electronic communication was originally sent or where it was

originally received in this State. ‘Electronic communication’

means the same as the term is defined in G.S. 14-196.3(a).”

N.C.    Gen.    Stat.   §    14-453.2    (2009).         North   Carolina    General

Statute § 14-196.3(a) defines “[e]lectronic communication” as

“[a]ny    transfer      of   signs,     signals,    writing,      images,     sounds,

data, or intelligence of any nature, transmitted in whole or in

part by a wire, radio, computer, electromagnetic, photoelectric,

or photo-optical system.”            N.C. Gen. Stat. § 14-196.3(a).               Under

this    broad    definition     of    electronic        communication,      see   id.,

defendant “sent” an “electronic communication” when she accessed

the email account of an employee of A&T and sent a false email.

N.C. Gen. Stat. § 14-453.2; see N.C. Gen. Stat. §§ 14-454; -

454.1.     Under N.C. Gen. Stat. § 14-453.2, defendants “offense[s

were] committed on Campus” since she sent the email through the

A&T     computer   servers      on    the   campus        and    pursuant    to    the
                                             -22-
Agreement,       A&T    campus     police     had    jurisdiction      to    execute   a

search     warrant      at   her      private       home.       This    argument       is

overruled.

C.   Fourth Amendment

     Lastly, defendant contends that her Fourth Amendment rights

were violated due to Detective Tillery’s                        egregious actions,

since he knew about her pending civil litigation against his

employer and quite deliberately chose to seize documents related

to   that         case,      including          confidential         attorney-client

communications.         While we agree that Detective Tillery’s conduct

was inappropriate and in intentional violation of defendant’s

attorney-client privilege, the fact remains that he had probable

cause for the search warrant and due to the Agreement with the

City of Greensboro, he also had the legal authority to execute

the search warrant.           We understand defendant’s outrage that an

employee    of    her     opponent      in    civil    litigation--and        a   public

university of this state, no less--used his legal authority to

obtain and execute a search warrant against her, with the civil

litigation       clearly     being     a     primary    focus   of     his   interest.

Instead    of    deferring       to   the     Greensboro    Police     Department      to

handle the criminal investigation and prosecution, A&T used its

authority to obtain “discovery” in the civil lawsuit which it
                                   -23-
never would have been able to obtain in the civil case.1           The A&T

police searched defendant’s home, person, and vehicle for items

pertaining to both the civil case and the criminal matter, and

then Detective Tillery intentionally took items which he knew

were subject to attorney-client confidentiality and related only

to the civil case. But the trial court properly suppressed the

evidence which was subject to the attorney-client privilege, and

defendant   has   failed   to   raise   any   legal   grounds   which   make

either the search warrant or its execution invalid.                Because

defendant has no legal grounds to contend her Fourth Amendment

rights were violated, this argument is overruled.

                            IV.   Conclusion

     For the foregoing reasons, we find no error.

     NO ERROR.

     Judges HUNTER, JR., Robert N. and DILLON concur.




1
  Perhaps aware of the appearance of a         conflict of interest and
with concern about their authority              to execute the search
warrants off campus, the A&T police            did have one Greensboro
officer accompany them for the search          of defendant’s home, but
the Greensboro Police Department had           no other involvement in
obtaining or execution of the search            warrant, so far as our
record reveals.